Title: George Washington Bassett to James Madison, 25 April 1833
From: Bassett, George Washington
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    Fredericksb:g
                                
                                Apl. 25th. 1833
                            
                        
                        The President of the United States will assist in laying the Corner stone to the Monument, proposed to be
                            erected to the memory of the Mother of Washington near this place: on the 7th of May next.
                        The Monummental Comme. respectfully request the pleasure of your company upon that interesting occasion. I
                            have the honor to be Dear Sir, with high consideration, yr. obt. st.
                        
                        
                            
                                Geo. Washington Bassett
                            Chairman
                    